Citation Nr: 9923871	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  95-28 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1.  Entitlement to service connection for headaches as a 
secondary to a service-connected head wound with scalp 
laceration.

2.  Entitlement to an increased evaluation for a service-
connected head wound with laceration of the scalp, currently 
rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty during the Second World War 
from June 1944 to May 1946.  His service records show that he 
is a recipient of the Combat Infantryman Badge and the Purple 
Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for a 
compensable evaluation for his service-connected head wound, 
and also denied his claim of service connection for 
headaches, which he contends is a secondary residual of his 
service-connected head wound with laceration of the scalp.

In March 1998, the case was remanded to the RO, pursuant to 
the veteran's request for a hearing.  It was not certain at 
the time of the remand whether or not the veteran desired to 
have a hearing before a traveling Board Member.  On remand, 
it was determined that he did not want to have a hearing 
before a Board Member and was satisfied to present oral 
testimony before an RO hearing officer in November 1998.  
Following this, he was scheduled for VA medical examinations 
in January 1999 and February 1999.  In a March 1999 hearing 
officer decision, the denials of his claims for an increased 
(compensable) evaluation for his head injury and scalp 
laceration, and for service connection for headaches were 
confirmed.  The case was returned to the Board in April 1999 
and the veteran now continues his appeal.  (The increased 
rating issue regarding his service-connected head injury and 
scalp laceration will be addressed in the remand portion of 
this decision.)

The file indicates that at his November 1998 RO hearing, the 
veteran is also claiming entitlement to service connection 
for arthritis manifest by neck pain as secondary to his 
service-connected head wound and scalp laceration.  As this 
issue has not been adjudicated, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's current chronic migraine headache 
disability is not the result of, nor is it otherwise related 
to or aggravated by his service-connected residuals of a head 
wound with laceration of the scalp.

2.  Service-connected head injury and scalp laceration are 
manifest by very faint scars which are not productive of 
pain, are not disfiguring, and have not resulted in any 
neurological or motor deficit.


CONCLUSIONS OF LAW

1.  The chronic migraine headache disability is not secondary 
to service-connected residuals of a head wound with 
laceration of the scalp.  38 C.F.R. § 3.310(a) (1998).

2.  The criteria for a compensable rating for service 
connected head wound and scalp laceration have not been met.  
38 U.S.C.A. §§   1155, 5107 (West 1991); 38 C.F.R. §§  7800, 
7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that the veteran's 
neurological system and head were normal on entrance 
examination in June 1944.  

The service medical reports show that in March 1945, the 
veteran sustained a head wound when a fragment from a 
bursting enemy shell struck the veteran's helmet, tearing it 
away and causing a piece of metal from his helmet to wound 
him in the frontal region of his scalp.  The initial injury 
caused the veteran to lose consciousness for a short while.  
During treatment, the veteran's scalp was shaved, the metal 
helmet fragment was removed from his wound, and his wound was 
drained of pus, dressed, and he was returned to full duty.  

On separation examination in May 1946, the veteran's history 
of a shrapnel wound of the head was noted on the examination 
report.  No history of recurrent headaches was shown and 
neurological evaluation was normal.

At the time of his discharge from service, the veteran filed 
a claim for service connection for shrapnel wound residuals.  
There was no mention of headaches.

In a January 1947 RO decision, the veteran was granted 
service connection and a noncompensable evaluation for a head 
wound and laceration of his scalp.  The noncompensable rating 
has remained in effect ever since that time.

Private medical treatment reports, dated from 1984 to 1990, 
show treatment of the veteran for thrombophlebitis, 
hypertension, atherosclerotic heart disease, angina pectoris, 
hematuria, and prostate symptoms.  The reports do not show 
treatment for headaches, or complaints of headaches or 
symptomatology relating to his service-connected head wound 
and scalp laceration.

In 1990, the veteran filed a claim for service connection for 
several disabilities.  There was no mention of headaches.

In November 1994, the veteran filed a claim of entitlement to 
service connection for chronic headaches, which he contended 
were secondary to his service-connected head wound and scalp 
laceration.

The report of a December 1994 VA examination shows that the 
veteran complained of experiencing recurrent headaches which 
would last from several hours to several days in duration.  
It was noted that X-rays of his skull indicated the presence 
of a retained foreign body in the right parietal region of 
his scalp.  Examination of his scalp revealed a small area of 
elevation over the right parietal region which could be 
attributed to a retained foreign body.  The examiner noted 
that he was unable to detect any scars extending 1/2 centimeter 
in length during his evaluation.  In his commentary, he 
stated that the veteran's military records were not available 
for his review prior to the examination.  The examiner stated 
that while it was possible that the veteran's scalp 
laceration from 50 years previous was responsible for his 
headaches, he was unable to definitively state that this was 
the actual case and recommended that the veteran be referred 
to a neurologist.

The report of a May 1995 VA cranial nerve examination shows 
that the veteran reported having recurrent headaches ever 
since the time he had sustained a head injury from a shell 
fragment wound in service.  It was also noted that the 
examination revealed evidence of a possible lacunar infarct.  
Following physical examination, he was diagnosed with post-
traumatic nervous instability.  The examiner commented that 
the veteran had sustained a head injury with concussion from 
a shrapnel wound during World War II and that he had 
headaches ever since then, with loss of concentration, 
tinnitus, and occasional vertigo which was suggestive of the 
aforementioned diagnosis.  

At a November 1995 RO hearing, the veteran testified that he 
had recurrent headaches of varying intensity and duration 
ever since the time he received his head injury during 
service in World War II.  He reported that he never 
complained about his headaches to his doctors during service, 
nor did he ever receive any treatment or diagnosis from his 
private physicians for his headache complaints.  The veteran 
attributed the headache symptoms to his service-connected 
head wound and laceration.  He also stated that on occasions, 
individuals would note his head wound scar and make fun of 
it.  He denied any symptoms of adhesion of the scar.

The October 1996 report of a VA examination for post-
traumatic stress disorder (PTSD) shows that the veteran 
denied having any current or prior history of psychiatric 
problems aside from being referred in 1995 to a behavioral 
medicine clinic for possible treatment of his chronic 
headache pain.  On psychiatric evaluation, the examiner could 
find no Axis I diagnosis.  In his discussion, the psychiatric 
examiner reported that the veteran was not able to explain 
why he was scheduled for a PTSD examination as he was not 
claiming service connection for a psychiatric disorder.  The 
examiner commented in his report that the only thing he could 
discern in the veteran's medical history that was of any 
relevance was the report of a May 1995 VA examination, in 
which the veteran was noted to have sustained a shell 
fragment wound to his head during service, that he was in the 
process of pursuing a claim of service connection for 
headaches secondary to the shell fragment wound, and that he 
was diagnosed with "post-traumatic nervous instability" 
which the May 1995 medical examiner associated with 
neurological symptoms relating to the veteran's history of 
head injury.  The psychiatric examiner (whom the records show 
to be a holder of a Ph.D. degree, but not a medical degree) 
commented that "post-traumatic nervous instability" was a 
term which was not scientifically valid and had no meaning to 
him.  He speculated that it may well have been mistaken for 
post-traumatic stress disorder and that prompted the 
psychiatric examination.  

At a November 1998 RO hearing, the veteran testified that he 
had not one but several small scars on his head which were 
residuals of a shell fragment wound to his head which he 
sustained during service.  He indicated that there were scars 
from his injury located on the left side of his scalp, on the 
right center of his forehead, and on the corner of the 
outside right temple area of his eye.  He reported that he 
developed recurring headaches ever since the time of his head 
injury from the exploding shell during active service in 
World War II.  He denied having sustained any additional head 
injury after leaving service to the present time.  His wife 
testified that the veteran described his headaches as being a 
pins and needles sensation all through his jaw area and that 
she observed his forehead scar become deeper and more concave 
when he was having a headache episode.  She reported that his 
headaches caused him to feel depressed and tearful, and that 
the duration of these episodes lasted anywhere from a few 
hours to all day long and into part of the following day.  

The report of a January 1999 VA neurologic examination shows 
that the veteran complained of having chronic headaches since 
the time of his active duty in Germany in 1945.  He related 
to the examiner his history of head injury following a shell 
explosion, and that onset of his recurrent headaches began on 
or about the time he was returned to front line duties 
following treatment for his head wound.  The headache pattern 
was described as diffuse, mild background headache which was 
nearly constant, over which was superimposed a severe pain 
pattern which was usually manifest by a throbbing and 
lateralized headache which occurred approximately weekly and 
lasted 1 - 3 days.  The headaches were associated with 
nausea, photophobia, and pronounced phonophobia.  The 
examiner noted that the veteran was 72 years old at the time 
of the medical evaluation.  On physical review there was no 
temporal artery tenderness.  The headaches were described as 
being somewhat attenuated by the physician's occlusion of the 
homolateral carotid artery.  The examiner observed no 
lateralized cranial nerve or motor signs.  The diagnosis was 
typical migraine headaches which the veteran dated from the 
time of his active duty in 1945.  In his commentary, the 
examiner opined that as the veteran's age during active duty 
in 1945 was approximately the age in which migraine headaches 
often began, a cause and effect relationship between the 
veteran's shrapnel injury and his chronic migraine headaches 
was difficult to substantiate.

The report of a February 1999 VA examination for scars shows 
that the veteran reported that he sustained a head wound to 
his right forehead from a shell burst during service.  He 
referred to scars secondary to this injury located in the 
area of his right upper forehead and scalp.  He denied having 
any overt pain at the site of the injury, complaining only of 
having an itchy scalp and headaches.  He also denied having 
any disability directly related to the actual scar.  On 
examination, the physician commented that it was exceedingly 
difficult for him to even locate the area of scars to which 
the veteran was referring.  The examiner observed that there 
was no overt scarring, no erythema, no tenderness to 
palpation, and no fixation to underlying tissue.  The 
veteran's skin was wholly intact in this area, with 
symmetrical hair loss, and he was able to demonstrate facial 
movement.  Photographs of the veteran's forehead and scalp 
were obtained and included with the folder.  The diagnosis 
was status post laceration of the scalp, without identifiable 
scarring.  


II.  Analyses

(a)  Entitlement to service connection for headaches, claimed 
as a 
secondary residual of a service-connected head wound.

The veteran's claim of entitlement to service connection for 
headaches as secondary to his service-connected head wound 
with scalp laceration is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a), in that it is not inherently 
implausible in view of the December 1994 VA examination 
report, in which the physician stated that is was possible 
that the veteran's scalp laceration from service was 
responsible for his headaches.  Relevant evidence has been 
properly developed, and no further assistance is required to 
comply with VA's duty to assist.  Id.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (1998).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(1998)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not necessarily mean that any manifestation of headache in 
service will permit service connection for a chronic migraine 
condition, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury, as the veteran presently 
asserts.  38 C.F.R. § 3.310(a) (1998).

In the present case, the veteran's service medical records do 
not show any history of treatment for headaches prior to his 
entry into the military in June 1944, nor any treatment for 
headaches for his entire period of active duty, including 
during and after he sustained his combat-related head wound.  
His separation examination does not mention any headaches or 
present any diagnoses which were relevant to a headache 
condition.  Thereafter, the medical records associated with 
the file do not show treatment for headaches for the nearly 
50 years, until the veteran filed his claim in November 1994.

The report of a December 1994 VA examination shows that the 
medical examiner found it to have been possible that the 
veteran's scalp laceration from 50 years previous was the 
cause for his headaches, though the physician was unable to 
definitively state that this was the actual case.  While the 
doctor's statement was sufficient to well ground the case, 
this evidence on its merits does not prove the veteran's 
claim.  In the examiner's commentary, which accompanied the 
December 1994 examination report, he admitted that the 
veteran's military records were not available to him prior to 
the examination and that he did not have an opportunity to 
review them.  This indicates that the physician's opinion, 
which is equivocal at best, was based solely on the medical 
history as provided by the veteran and not on any knowledge 
of the veteran's condition and history based on review of his 
objective medical records, much less any empirical, personal 
experience.  In such situations, where the facts show that 
the veteran received treatment from a physician many years 
after service, and the conclusion reached by the physician is 
clearly based on the subjective accounts of the veteran's own 
history, the Board is not bound to accept the medical 
conclusions and/or opinions presented by the physician.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993); See Swann v. Brown, 
5 Vet. App. 229 (1993).

On VA examination in May 1995, the veteran was diagnosed with 
post-traumatic nervous instability which the examiner related 
to a head injury with concussion from a shrapnel wound during 
World War II.  The examiner commented that the veteran's 
headaches, which he alleged to have had ever since, were 
suggestive of the post-traumatic nervous instability 
diagnosis.  However, this evidence does not support the 
veteran's claim as it does not attribute the headaches as 
being secondary to his service-connected head wound and scalp 
laceration, but rather to a specific history of concussion 
and a diagnosis of post-traumatic nervous instability, for 
which the veteran is not presently service-connected.  
Therefore, a secondary relationship between the headaches and 
the head wound with scalp laceration (a condition for which 
he is specifically service-connected) has not been 
demonstrated.

Lastly, the report of a January 1999 neurologic examination 
shows that the veteran was diagnosed with typical migraine 
headaches.  However, a secondary association between this 
diagnosis and the service-connected head wound and scalp 
laceration is not indicated.  The examining physician's 
opinion was that the veteran's age during his period of 
active duty was approximately the age in which migraine 
headaches often began, and thus a cause and effect 
relationship between the veteran's shrapnel injury and his 
chronic migraine headaches was difficult to substantiate.  

To the extent that the veteran, via his written statements 
and the content of his oral testimonies as presented at his 
November 1995 and November 1998 RO hearings, asserts on his 
own authority that there exists a secondary relationship 
between his migraines and his service-connected head wound 
and scalp laceration, because he is not a trained medical 
physician he lacks the expertise to make diagnoses and to 
provide opinion and commentary regarding the etiology of his 
own medical condition.  Therefore his statements in this 
regard are not entitled to any probative weight.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). 

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim of service connection for a 
migraine headache condition as secondary to his service-
connected head wound and scalp laceration and therefore his 
appeal must be denied.  Because the evidence is not in 
relative equipoise with regard to this issue, the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

(b) Entitlement to a compensable evaluation for service-
connected
head wound with laceration of the scalp/

A claim for an increased evaluation is well grounded if the 
claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the 
veteran has asserted that his service-connected disability is 
worse than currently evaluated, and he has thus stated a 
well-grounded claim.  Relevant evidence has been properly 
developed, and no further assistance is required to comply 
with VA's duty to assist.  38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Moreover, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  38 C.F.R. § 4.7 
provides that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self- 
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

For disfiguring scars of the head, face or neck, a 
noncompensable evaluation is warranted for slight impairment 
and a 10 percent evaluation is warranted for moderately 
disfiguring impairment.  The 10 percent rating may be 
increased to 30 percent if there is marked discoloration, 
color contrast, or the like in addition to tissue loss and 
cicatrization.  A 30 percent evaluation is warranted for 
severe impairment, especially if producing a marked and 
unsightly deformity of eyelids, lips and auricles.  This 30 
percent rating may be increased to 50 percent if there is 
marked discoloration, color contrast, or the like in addition 
to tissue loss and cicatrization.  A 50 percent rating 
requires that scarring of the head, face or neck result in 
complete or exceptionally repugnant deformity of one side of 
the face or in marked or repugnant bilateral disfigurement.  
The 50 percent evaluation may be increased to 80 percent if 
there is marked discoloration, color contrast or the like in 
addition to tissue loss and cicatrization.  38 C.F.R. § 
4.118, Diagnostic Code 7800.

The Rating Schedule also provides that a 10 percent rating is 
warranted for scars that are superficial, poorly nourished 
with repeated ulcerations or superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804.  Diagnostic Code 7805 permits scars to be 
rated on the basis of any related limitation of function of 
the bodily part affected.  Further, it is accepted rating 
doctrine in the applicable caselaw that where symptomatology 
of a service-connected disability results in separate and 
distinct manifestations, each may be separately rated and 
then combined.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

In the present case, the evidence simply does not show that 
the veteran's head wound with scalp laceration is productive 
of any compensable disability.  The VA examiner in February 
1999 indicated that the veteran's scars were very faint and 
difficult to discern.  In fact, he noted that they were not 
disfiguring.  Importantly, the veteran himself did not 
attribute any symptoms to the scars themselves, and they were 
not tender, painful or adherent on objective examination.  
Moreover, there was no loss of function as the veteran was 
able to demonstrate full facial motion.  On neurological 
examination, there were no lateralized cranial nerve or motor 
signs.  Thus, consideration of rating the veteran under any 
muscle or nerve code would not be appropriate.  Accordingly, 
there is no basis by which a compensable rating may be 
assigned.  


ORDER

Service connection for chronic migraine headaches as 
secondary to a service-connected head wound with scalp 
laceration is denied.



A compensable rating for service connected head wound with 
laceration of the scalp is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

